Taylok, C.
The sole question to be decided in tbis case is whether -plaintiff’s account books, consisting of a journal and ledger, were admissible in evidence, without the production of the memorandum books from which a part of the entries in the journal were taken.
Plaintiff had a lumber yard at Waldorf, Minnesota, conducted by an agent named Hickey, assisted by a yardman named Berg. Defendant Fléisher, who will be designated as defendant hereinafter, was engaged in constructing a schoolhouse at Waldorf and purchased lumber from Hickey at this yard from time to time as needed in the work. Defendant hired a drayman to haul the lumber from the yard to the building. When defendant needed lumber he sometimes ordered it by telephone and sometimes instructed the clrayman what lumber to get. When orders for lumber were received at Hickey’s office over the telephone, the items were usually noted on a desk pad and then entered in the journal when the lumber was delivered, but if the order covered only one or two items they frequently were entered directly in the journal. When the drayman came for lumber not ordered by telephone, either Mr. Berg or Mr. Hickey made a list of it in a pocket memorandum or scratch book as it was loaded on the wagon, and then returned the book to the office where the items noted therein were entered in the journal.
All the persons who had anything to do with the delivery of the-lumber in dispute, or with the making of the notations in the memorandum books and on the desk pads, or with the making of the entries in the journal and ledger, testified as witnesses. ' No claim is made that the account books were not properly proven, verified and established, if the journal contained the original entries, but defendant contends that the memorandum books contained the original entries and must be produced before the other books can have effect as evidence.
Defendant’s contention cannot be sustained. The notations on the desk pad and in the pocket “scratch books” were made merely as temporary memoranda, for the purpose of securing accuracy in entering the sales in the books in which the accounts were kept, and were not intended to be preserved as the record of such sales.' Hickey testified that the sales were entered in the journal immediately after the different items had been delivered to the drayman and this is not disputed. It *152is well settled that, where the entries were made and the books were kept as here disclosed, the so-called journal was the book of original entries, and that the account books are admissible in evidence, without the production of the temporary memoranda furnished to the bookkeeper by the clerk or yardmen who made the sales or deliveries. Keller Electric Co. v. Burg, 140 Minn. 360, 168 N. W. 98; B. Presley Co. v. Illinois Cent. R. Co. 120 Minn. 295, 139 N. W. 609; American Bridge Co. v. Honstain, 113 Minn. 16, 128 N. W. 1014; Levine v. Lancashire Ins. Co. 66 Minn. 138, 68 N. W. 855; Webb v. Michener, 32 Minn. 48, 19 N. W. 82.
Order affirmed.